              Case 3:15-cr-00529-CRB Document 158 Filed 09/12/19 Page 1 of 12



 1
   DAVID L. ANDERSON (CABN 149604)
 2 United States Attorney

 3 HALLIE HOFFMAN (CABN 210020)
   Chief, Criminal Division
 4
   CHRISTIAAN HIGHSMITH (CABN 296282)
 5 WILLIAM FRENTZEN (LABN 24421)
   Assistant United States Attorneys
 6
          450 Golden Gate Avenue, Box 36055
 7        San Francisco, California 94102-3495
          Telephone: (415) 436-7200
 8        Christiaan.Highsmith@usdoj.gov
          William.Frentzen@usdoj.gov
 9
10 Attorneys for United States of America

11                                    UNITED STATES DISTRICT COURT

12                                 NORTHERN DISTRICT OF CALIFORNIA

13                                        SAN FRANCISCO DIVISION

14
     UNITED STATES OF AMERICA,                        )   CASE NO. CR 15-00529 CRB
15                                                    )
             Plaintiff,                               )   UNITED STATES’ SECOND REVISED EXHIBIT
16                                                    )   LIST
        v.                                            )
17                                                    )
     WING WO MA, et al.,                              )   Trial Date:       October 15, 2019
18                                                    )   Pretrial Date:    October 1, 2019
             Defendant.                               )   Court:            Hon. Charles R. Breyer
19                                                    )

20           The United States hereby submits its second revised exhibit list of exhibits the United States may
21 offer in its case-in-chief. The United States reserves the right to modify this list as necessary.

22

23 Dated: September 12, 2019                              Respectfully submitted,
24                                                        DAVID L. ANDERSON
                                                          United States Attorney
25
                                                                       /s/
26                                                        CHRISTIAAN HIGHSMITH
                                                          WILLIAM FRENTZEN
27                                                        Assistant United States Attorneys
28

     UNITED STATES’ SECOND REVISED EXHIBIT LIST
     CR 15-00529 CRB                           1
               Case 3:15-cr-00529-CRB Document 158 Filed 09/12/19 Page 2 of 12



 1                                  UNITED STATES DISTRICT COURT
 2                               NORTHERN DISTRICT OF CALIFORNIA
 3

 4     Case No.: CR 15-00529 CRB                            Date:
 5                  United States of America          vs.   Wing Wo Ma, et al.
 6
                               GOVERNMENT’S REVISED EXHIBIT LIST
 7
                           (X) Plaintiff                            ( ) Defendant
 8

 9
       Exhibit                          Description                                     Date
10
       Number                                                               Marked for       Admitted in
11                                                                         Identification     Evidence
                   (510) 590-6098 (Wing Wo Ma)
12                 A. Subscriber Information
           1       B. Call Detail
13                 C. Call Detail
14                 D. Location Information     (WM-042725-WM-045623)
                   (415) 286-2383 (Jim Tat Kong)
15                 A. Subscriber Information
           2
                   B. Call Detail Instructions
16                 C. Call Detail              (WM-042725-WM-045623)
                   (510) 703-0929 (Jim Tat Kong)
17
                   A. Subscriber Information
18                 B. Call Detail
           3
                   C. Call Detail
19                 D. Call Detail
                   E. Location Information      (WM-042725-WM-045623)
20                 (415) 819-6821 (Cindy Chen)
                   A. Subscriber Information
21
                   B. Call Detail
           4
22                 C. Call Detail
                   D. Call Detail
23                 E. Location Information      (WM-042725-WM-045623)
                   (415) 819-6823 (Cindy Chen)
24                 A. Subscriber Information
25         5       B. Call Detail
                   C. Call Detail
26                 D. Call Detail              (WM-042725-WM-045623)

27

28

     UNITED STATES’ SECOND REVISED EXHIBIT LIST
     CR 15-00529 CRB                           2
               Case 3:15-cr-00529-CRB Document 158 Filed 09/12/19 Page 3 of 12



 1     Exhibit                           Description                                  Date
       Number                                                             Marked for       Admitted in
 2                                                                       Identification     Evidence
 3                 (510) 301-1600 (Jeffrey Huynh)
                   A. Subscriber Information
 4         6       B. Call Detail (10/7/13 thru 10/30/13)
                   C. Call Detail (10/1/13 thru 11/7/13)
 5                                               (WM-042725-WM-045623)
                   (415) 306-2047 (Kevin Luu)
 6                 A. Subscriber Information
 7                 B. Call Detail
           7
                   C. Call Detail
 8                 D. Call Detail
                   E. Location Information       (WM-042725-WM-045623)
 9                 (415) 385-5293 (Kevin Luu)
                   A. Subscriber Information
10         8       B. Device I.D.
11                 C. Call Detail
                   D. Call Detail               (WM-042725-WM-045623)
12                 (415) 697-9915 (Kevin Luu)
                   A. Subscriber Information
13                 B. Call Detail
           9
                   C. Call Detail
14
                   D. Call Detail
15                 E. Location Information     (WM-042725-WM-045623)
                   (415) 533-6163 (Eric Zhen)
16                 A. Subscriber Information
          10       B. Call Detail
17                 C. Call Detail
                   D. Call Detail              (WM-042725-WM-045623)
18
                   (714) 769-0973 (Chanh Hoang)
19                 A. Subscriber Information
          14       B. Call Detail               (WM-042725-WM-045623)
20                 Wing Wo Ma iPhone 4s 510.590.6098 (WM-050115)
          16       Cellbrite download S/N: C8PMT1MRFML8
21
                   Wing Wo Ma Samsung SGH-A117 510.590.6098
22        17       (WM-050116) Logical Extraction report (1B73)
                   Wing Wo Ma iPhone 4s 510.590.6098 (WM-050117)
23        18       S/N: C8PMT1MRFML8 Back-up Extraction Report
                   Wing Wo Ma iPhone 4s 510.590.6098 (WM-050118)
24                 S/N: C8PMT1MRFML8 Logical Extraction report
          19       (1B71)
25
                   Jim Tat Kong iPhone 5 (510) 703-0929 (1A31)
26                 S/N: DNTK1JR6DTTN (WM-000122)

27

28
          20
     UNITED STATES’ SECOND REVISED EXHIBIT LIST
     CR 15-00529 CRB                           3
            Case 3:15-cr-00529-CRB Document 158 Filed 09/12/19 Page 4 of 12



 1     Exhibit                          Description                                 Date
       Number                                                           Marked for       Admitted in
 2                                                                     Identification     Evidence
 3               Jim Tat Kong Motorola Razor (415) 286-2383
                 (SW10A) (WM-000123)
 4

 5        21
                 Cindy Chen iPhone 5 (415) 819-6823 S/N
 6               C39K4YG6DTTP (WM-000124)
          22
 7
          25     Cigarette butt by passenger door (1B23)
 8

 9        26     Cigarette butt by passenger door

10        27     Cigarette butt by passenger door

11        28     Cigarette butt by passenger door
12        31     Shell casing from Jim Tat Kong’s body
13
          32     Jim Tat Kong’s baseball hat
14
          33     $1,029 and flashlight, Jim Tat Kong’s pocket
15
          34     Receipt from cash in SW3
16               Bank of America envelope from Jim Tat Kong’s inside
17        36     jacket pocket

18        38     Cindy Chen’s blanket

19        41     Black purse
20
         41A     Cash receipt from purse for $3,912
21
          42     Credit cards and money orders
22
          43     Motorola flip phone
23
          44     Apple iPhone
24

25        45     Apple iPhone

26        46     Spent round on pass front center console

27        47     Spent casing from rear passenger floor
28
          48     Swab from back of passenger headrest
     UNITED STATES’ SECOND REVISED EXHIBIT LIST
     CR 15-00529 CRB                           4
            Case 3:15-cr-00529-CRB Document 158 Filed 09/12/19 Page 5 of 12



 1     Exhibit                           Description                                   Date
       Number                                                              Marked for       Admitted in
 2                                                                        Identification     Evidence
 3
          49     Swab from passenger side B pillar
 4
          50     Swab from right hand driver’s headrest
 5
          52     Swab of water bottle
 6
          54     Northface backpack from third row seat in minivan
 7

 8        55     Plastic bag “Golden Nugget”

 9        56     Cash receipt: $19,310
10        57     White plastic bag “Wynn” casino
11
          58     Cash receipt: $20,000
12
          59     U.S. Priority Mail envelope says “35K”
13
          60     Cash receipt: $15,000
14
          61     U.S. Priority Mail envelope
15

16        62     Cash receipt: $26,000
                 Documents from behind driver seat: urban farm receipts
17        63     for $30k worth of marijuana grow equipment
                 Contents from between front seat and console: indicia
18               Jim Tat Kong 1523 Miller Ave, garden supply receipts,
19               Clifton Leung investment note; car repair receipts;
          66     hydroponic receipts
20               Lower glove box: Cindy Chen Sapphire credit card
                 4147 2021 2406 8881 account statements; misc. indicia;
21               Dr. Lam indicia, Sheng Yang indicia; checking account
          67     number BOA 0279632372
22

23        68     Upper glove box: receipt for $360 cash

24        84     Bullet from V2 mouth

25        87     Latent fingerprint card V2
26
          88     Vials of blood from V2 heart
27
          92     Rolex V1 right wrist
28

     UNITED STATES’ SECOND REVISED EXHIBIT LIST
     CR 15-00529 CRB                           5
            Case 3:15-cr-00529-CRB Document 158 Filed 09/12/19 Page 6 of 12



 1     Exhibit                        Description                                     Date
       Number                                                             Marked for       Admitted in
 2                                                                       Identification     Evidence
 3
          101    Latent fingerprint card V1
 4
          102    Reference card V1 blood
 5
          104    X-rays V1 and V2
 6
          106    Indicia, laminate card: Mark Ma
 7

 8        107    White iPhone 4s C8PMT1MRFML8

 9        108    HP laptop CNF0471BBG
10        109    ASUS webbook laptop
11               Fort Bragg papers and receipts: including Luu
                 marijuana recommendation, multiple other marijuana
12               recommendation, FBCR papers, map with Hwy 20
                 highlighted, receipts in Huynh name; Nevin Chea ID,
13        110    Road D illegal greenhouse notice to Dr. Lam
                 Black laptop bag with binders and papers: FBCR papers
14        111    and horticultural papers
15               Black Samsung phone on top of dresser near Wing Wo
          112    Ma IDs
16
          113    iPad
17
          114    Samsung phone
18

19        115    Black Toshiba tablet
                 Wing Wo Ma indicia: cannabis recommendation and
20        116    three licenses
21        117    Samsung phone RFMB819522H
22
          118    Samsung Black RV3A7555311A
23
          119    Olympus digital camera
24
          120    Polaroid digital camera
25
          121    Sony laptop PCG-3DYL
26

27        122    HP computer tower

28        123    DVR 8401409BOX00469
     UNITED STATES’ SECOND REVISED EXHIBIT LIST
     CR 15-00529 CRB                           6
            Case 3:15-cr-00529-CRB Document 158 Filed 09/12/19 Page 7 of 12



 1     Exhibit                         Description                                      Date
       Number                                                               Marked for       Admitted in
 2                                                                         Identification     Evidence
 3
          124    Bag of .45 caliber shell casings
 4
          125    Bag of 9mm shell casings
 5
          126    Single 1GB micro SD card
 6
          127    AT&T sim card
 7

 8        128    Back silver canon digital camera

 9        129    Indicia from Road D, Nevin Chea and Thinh VinhTran
10        130    150 vegetative marijuana plants
11
          131    1.55 pounds bud marijuana
12
          133    Indicia Nevin Chea
13
          138    Indicia: Thinh tran
14
          141    Nevin Chea passport
15
                 Item 9 -- letter from Mendocino County to Dr. Lam
16        154    from water district; misc. indicia Road D
                 Item 16 – Internet printout of 7191 W. Dry Creek,
17               Healdsburg, CA. Google map of 7191 W. Dry Creek
                 Rd., Healdsburg, CA and handwritten note on back
18        161    listing materials and prices for building a greenhouse.
19               Item 20 – Handwritten note “Nevin Chea,” Chase bank
          165    account 158271250
20
          168    Check in document Surf Motel
21
          169    Credit card document Surf Motel
22
                 DMV Photo: Jim Tat Kong
23        170    (WM-048091 & WM-050813 – WM-050814)

24        171    DMV Photo: Cindy Chen (WM-048092)
25        177    DMV Photo: Ma Wing Wo (WM-048094)
26
          179    DMV Photo: Nevin Chea (WM-048103)
27
          180    DMV Photo: Thinh Vinh Tran (WM-048098)
28

     UNITED STATES’ SECOND REVISED EXHIBIT LIST
     CR 15-00529 CRB                           7
            Case 3:15-cr-00529-CRB Document 158 Filed 09/12/19 Page 8 of 12



 1     Exhibit                         Description                               Date
       Number                                                        Marked for       Admitted in
 2                                                                  Identification     Evidence
 3
          183    DMV Photo: Kevin Luu (WM-048093)
 4
          184    DMV Photo: Eric Michael Zhen (GJ000412)
 5
          186    Surf Motel room key
 6
          187    Fort Bragg Community Resort Book
 7

 8        188    Surf Motel surveillance footage #1 (WM-000126)

 9        189    Overflight photos and video
                 CD with video surveillance footage (Angelina’s)
10               A – WM-050016
11        190    B – WM-050017
                 Real estate financial documents
12        191    (WM-000597 – WM-001371)
                 Documents, emails, and intelligence from Alameda
13               County Sheriff’s Office
                 A – Emails (WM-040914 – WM-040918)
14
          192    B – Attachments (WM-040892 – WM-040893)
15
          193    Surf Motel surveillance footage #2 (WM-000125)
16
          194    RCFL download of seized electronics SVE049649
17
          195    $7.29 U.S. currency
18

19        196    Five checks from V1 Coach purse

20        197    $1.43 U.S. currency

21        198    Credit cards Cindy Chen: Five total
22
          199    Two checks found in V1 jacket pocket
23
          200    Sapphire credit card Jim Tat Kong
24
          201    16 money orders and BOA checks
25
          203    $1.01 seized from Jim Tat Kong pocket
26

27        204    Black binder re marijuana business

28        211    Jeffrey Huynh buccal swab

     UNITED STATES’ SECOND REVISED EXHIBIT LIST
     CR 15-00529 CRB                           8
            Case 3:15-cr-00529-CRB Document 158 Filed 09/12/19 Page 9 of 12



 1     Exhibit                          Description                                   Date
       Number                                                             Marked for       Admitted in
 2                                                                       Identification     Evidence
 3
          212    DNA secondary evidence
 4
          213    Wing Wo Ma buccal swab
 5               Materials provided by Wing Wo Ma to ACSO,
          221    including map with areas circled
 6               Photos of Crime Scene
 7               A - (WM-000131 – WM-000296)
                 B - (WM-000370 – WM-000596)
 8        223    C - (WM-050410 – WM-050417) Satellite images of scene
                 Photos of Autopsies
 9               VI – Cindy Chen (WM-000297 – WM-000335)
          224    V2 – Jim Tat Kong (WM-000336 – WM-000368)
10

11        225    Photos of Toyota Sienna (WM-002304 – WM-002386)

12        226    Photos of Surf Motel

13        227    Photos of 1401 Road D (July, 2013) (USA-000006)
14
          228    Photos of Road D (October, 2013) (USA-000005)
15               Kristina Rosenfeld, Calif. DOJ Criminalist
                 A – CV (WM-046643 – WM-046644)
16        231    B – Report & notes 9/15/16 (WM-046645 – WM-046649)
                 Jeanette Wentworth, FBI Nuclear DNA Unit
17               A – CV (WM-049003 – WM-049005)
                 B – Report 1/13/14 (WM-002936 – WM-002939)
18
                 C – Report 2/12/14 (WM-048981 – WM-048986)
19        232    D – Report 4/14/14 (WM-003095 – WM-003097)
                 Ashley Parish, FBI Latent Print Unit
20               A – CV (WM-048342 – WM-048344)
          234    B – Report 4/17/14 (WM-003103 – WM-003109)
21               Linda S. Graham, Calif. DOJ Latent Print Analyst
22               A – CV (WM-049137 – WM-049139)
                 B – Report 10/21/13 (WM-040956 – WM-040957)
23               C – Report 12/2/13 (WM-040958 – WM-040959)
                 D – Report 01/13/14 (WM-040960 – WM-040961)
24               E – Case Notes and photos (WM-049459 – WM-049610)
          235    F – Report 12/8/17 (WM-050705 – WM-050706)
25
                 Casseday Baker, SERI Forensic Serologist
26               A – CV (WM-049135 – WM-049136)
          236    B – Report & Notes (WM-049611 – WM-049666)
27               John Webb, FBI Firearms/Toolmark Unit
                 A – CV (WM-048599)
28        237    B – Report 6/10/14 (WM-003117 – WM-003122)
     UNITED STATES’ SECOND REVISED EXHIBIT LIST
     CR 15-00529 CRB                           9
           Case 3:15-cr-00529-CRB Document 158 Filed 09/12/19 Page 10 of 12



 1     Exhibit                        Description                                       Date
       Number                                                               Marked for       Admitted in
 2                                                                         Identification     Evidence
 3               Andrew Alvarado, MCDA Cellular Phone Forensics
          238    A – CV (WM-049145 – WM-049148)
 4               Chad Fitzgerald, FBI CAST Unit
                 A – CV (WM-049140)
 5        239    B – Cellular Analysis Survey Team (CAST) Analysis
                 Jacqueline Benjamin, Medical Examiner
 6        241    A – CV (WM-049141 – WM-049144)
 7               DNA Buccal Swabs: (a) Wing Wo Ma, (b) James Tat
                 Kong, (c) Cindy Chen, (d) Kevin Luu, (e) Eric Zhen, (f)
 8        242    Jeffrey Huynh, (g) Chanh Hoang
                 Wing Wo Ma 10/22/2013 Interview: (a) transcript; (b)
 9               video recording; (c)-(n) excerpts of video
                 A – (WM-047511 – WM-047606)
10
                      (WM-050833 – WM-050948)
11               B – (WM-045632 and WM-045633)
          243    C – N Excerpts
12               Wing Wo Ma 10/22/2015 Interview: (a) transcript; (b)
                 video recording; (c)-(n) excerpts of video
13               A – (WM-041800 – WM-041969)
14               B – (USA-000009)
          244    C – N Excerpts
15               Chanh Hoang statements: (a) 7/20/2015 interview
                 transcript; (b) 12/20/2015 interview transcript
16               A - (WM-046665 – WM-046755)
          245    B - (WM-046756 – WM-046814)
17
                 Jeffrey Huynh statements: (a) 10/25/2013 interview
18               transcript; (b) 10/22/2015 interview transcript
                 A - (WM-046850 – WM-047003)
19        247    B - (WM-047608 – WM-047714)
                 Karen Parker interview transcript
20        248    (WM-047004 – WM-047017)
21               Kevin Luu statements: (a) 10/25/2013 interview
                 transcript; (b) 01/09/2014 interview transcript; (c)
22               10/22/2015 interview transcript; (d) 3/30/2017 grand
                 jury transcript
23               A - (WM-047018 – WM-047101)
                 B - (WM-047102 – WM-047209)
24               C - (WM-042080 – WM-042315)
25        249    D - (GJ000470 – GJ000524)
                 Kin San Chan interview transcript (10/22/2013)
26        250    (WM-047213 – WM-047260)
                 Paul Ancajima statements: (a) 10/23/2013 interview
27               transcript; (b) 11/21/2013 interview transcript
                 A – (WM-047288 – WM-047346)
28
          251    B – (WM-047347 – WM-047464)
     UNITED STATES’ SECOND REVISED EXHIBIT LIST
     CR 15-00529 CRB                          10
           Case 3:15-cr-00529-CRB Document 158 Filed 09/12/19 Page 11 of 12



 1     Exhibit                         Description                                       Date
       Number                                                                Marked for       Admitted in
 2                                                                          Identification     Evidence
 3               Paul Clark interview transcript (10/23/2013)
          252    (WM-047465 – WM-047502)
 4               Search Warrant photos Wing Wo Ma Residence
          253    10/22/15 (WM-049667 – WM-050013)
 5               Newspaper articles: (a) Santa Rosa Press Democrat; (b)
                 Anderson Valley Advertiser; (c) Fort Bragg Advocate
 6               News; (d) Ukiah Daily; and (e) Willits News
 7               A - (WM-050300, WM-050302 – WM-050307)
                 B – (WM-050394 – WM-050397)
 8               C - (WM-050398 – WM-050399)
                 D - (WM-050400 – WM-050406)
 9        254    E - (WM-050407 – WM-050409)
10
          255    Styrofoam head (male )
11
          256    Styrofoam head (female)
12               Hertz Rent a Car paperwork
          257    (WM-050348 – WM-050356)
13               Casseday Baker, SERI Forensic Serologist
                 A – CV (WM-049135 – WM-049136)
14
                 B – 12/4/2017 Report & Notes
15        258         (WM-050358 – WM-050393)
                 Wing Wo Ma Jail call 4-5-17 thru 7-5-17: (a) transcript;
16               and (b) audio disc
                 A - (WM-050308 – WM-050311)
17        259    B – (WM-050357)
18
          260    DMV Photo: Jeffrey Huynh (GJ000381)
19
          261    DMV Photo: Chanh Hoang (GJ000380)
20               Photographs of 10/22/13 Mendocino County overflight
                 of 1401 Road D and Highway 20 homicide scene
21
          262    (WM-050815 - WM-050832)
22               Photographs of Fort Bragg area taken 12/12/17
          263    (WM-050730 - WM-050812)
23
          264    Recordings of Harry Hu
24
          265    Noelle Mah emails
25

26        266    Harry Hu life insurance records

27        267    Immigration Letter by Harry Hu

28        268    Photos of Fire Investigation of Ma’s Workplace
     UNITED STATES’ SECOND REVISED EXHIBIT LIST
     CR 15-00529 CRB                          11
           Case 3:15-cr-00529-CRB Document 158 Filed 09/12/19 Page 12 of 12



 1     Exhibit                       Description                                     Date
       Number                                                            Marked for       Admitted in
 2                                                                      Identification     Evidence
 3
          269    OPD Report Re: Fire at Ma’s Workplace
 4
          270    Video of Lt. Andy Porter with Minivan
 5
          271    Blood Samples from Minivan
 6
          272    ERT Photographs of Minivan
 7

 8        273    Photos of Blood Spatter from Minivan

 9        274    English Language Transcripts of Victim Text Messages
10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

     UNITED STATES’ SECOND REVISED EXHIBIT LIST
     CR 15-00529 CRB                          12
